(V27) Vanguard Index Funds - Vanguard Total Stock Market Index Fund (a) Statement of Net Assets (as of April 2015) (All Share Classes) USD as of 4/30/16 (As of the end of April 2016) JPY (in thousands US$ except column V) I. Total Assets 427,063,872,199 46,870,259,974 II Total Liabilities 3,701,892,352 406,282,686 III. Total Net Assets (I - II) * 423,361,979,847 46,463,977,288 IV. Total Number of Shares Outstanding ** 7,015,449,271 Shares V. Net Asset Value per Share (III / IV) *** 60.35 7 * Total Net Assets for Investor Shares $ ** Total Number of Shares Outstanding for Investor Shares *** Net Asset Value per Share for Investor Shares [for performance report] (As of the end of December 2015) JPY (in thousands US$ except column V) I. Total Assets 405,337,654,834 44,485,807,618 II Total Liabilities (4,686,598,278) (514,354,161) III. Total Net Assets (I - II) * 410,024,253,112 45,000,161,779 IV. Total Number of Shares Outstanding ** 6,728,304,295 Shares V. Net Asset Value per Share (III / IV) *** 60.94 6,688 * Total Net Assets for Investor Shares $ ** Total Number of Shares Outstanding for Investor Shares *** Net Asset Value per Share for Investor Shares $
